In re: Mrs. Roseline Duplantis Lapey-rouse et al. applying for certiorari, or writ of review, to the Court of Appeal, 343 So.2d 1117, First Circuit, Parish of Terrebonne.
Writ denied. On the facts found by the court of appeal, there is no error of law in its judgment.
*1194DIXON, J., dissents, being of the opinion the driver of the left-turning car was negligent in turning left on the highway whether or not the fog obscured her vision.
CALOGERO, J., is of the opinion the writ should be granted. This guest passenger applicant is clearly entitled to recover from her host driver.